Citation Nr: 1221250	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  11-02 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1945 to December 1945.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for a left knee disorder, therein characterized as left knee osteoarthritis.

In August 2011, the Board issued a decision in the above matter.  Following the promulgation of a decision in this matter, the Board received additional relevant evidence consisting of morning reports from the Veteran's active service.  The Board was unable to consider this evidence as it had not been received by the Board and associated with the claims file prior to the Board's August 2011 decision.  This is the subject of the order to vacate, explained below.

Following the vacatur, the Board must remand the claim for consideration by the agency of original jurisdiction (AOJ) as the additional evidence was not submitted with a waiver of consideration of the evidence by the AOJ.  38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

Here, additional relevant evidence was received by the Board following the issuance of the Board decision of August 2011.  The Veteran was denied entitlement to service connection for left knee disability because the evidence of record at the time of the August 2011 Board decision did not include evidence of an in-service knee injury.  The Board will reconsider the denial of his claim of entitlement to service connection for a left knee disability, as the newly submitted evidence includes indication that the Veteran received medical treatment while in service.  

Accordingly, in order to prevent prejudice to the Veteran, the August 2011 decision of the Board must be vacated in its entirety, and a new decision will be entered as if the August 2011 decision by the Board had never been issued.


REMAND

A remand is necessary before a decision on the merits of the claim can be issued.

As noted above, evidence has been received by the RO prior to issuance of the August 2011 Board decision for which the Veteran did not submit a waiver of AOJ consideration.  As the additional evidence was submitted without a waiver, the Board must remand the claim for consideration by the AOJ.  38 C.F.R. § 20.1304.

Additionally, the Board notes that the Veteran requested a Travel Board hearing in a March 2012 letter.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  If the case remains denied in the supplemental statement of the case, the RO should request the Veteran clarify he if he still requests a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  

2.  Thereafter, if the benefit on appeal remains denied, the Veteran and his representative should be contacted and asked to clarify and confirm his request for a Travel Board hearing before a member of the Board sitting at the RO.  If the Veteran desires such a hearing, it should be scheduled expeditiously in accordance with the provisions regarding cases that have been advanced on the docket.  If the Veteran no longer desires a hearing, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



